DETAILED ACTION
This action is in response to the Amendment dated 25 April 2022. Claims 1, 4-5, 8-13, 16-17 and 20-24 are amended. No claims have been added or cancelled. Claims 1-24 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 7-11, 13-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over ROSSLER et al. (US20050204296A1) in view of LEMONIK et al. (US20110252339A1).

As to claim 1, ROSSLER teaches a method comprising: transmitting a webpage to a first user device for display on a first screen associated with the first user device; transmitting the webpage to a second user device for display on a second screen associated with the second user device (See figs. 1-6, for example fig. 1, par 0038, wherein the clients C1, C2, and C3 intercommunicate via the communication paths IC1, IC2, and IC3 interaction events. Each hypermedia browser renders a presentation of the shared hypermedia document in its context. Thus the three hypermedia browsers provide a shared view SV of the document; as taught by ROSSLER); the webpage configured such that the webpage may be displayed with different layouts when rendered for display by different devices on screens associated therewith (See figs. 1-6, for example fig. 6, par 0061, wherein views might be formatted differently, i.e. objects that are otherwise identical appear in the views in different locations; as taught by ROSSLER); receiving from the first user device: an identity of an element on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER); and a distance measurement representing a relative distance of a first cursor displayed on the first screen from a point associated with the element on the webpage as displayed on the first screen; transmitting to the second user device: the identity of the element, the distance measurement representing the relative distance of the first cursor displayed on the first screen from the point associated with the element on the webpage as displayed on the first screen (See figs. 1-6, par. 0063, shared pointers are mapped to the multimedia objects, e.g. to primitive objects like characters or pictures, structuring objects like layers, regions, containers, or complex objects like tables, frames, windows, applets, etc. These objects are described in a mark-up languages like HTML or XHTML comprising dedicated tags for each object, hence describing the composition of multimedia objects, the layout, and specifying the rendering for presentation; also see par 0064, wherein as a user moves a shared pointer, the underlying object(s) and its position are discovered. That position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).
ROSSLER does not teach and an instruction to display a second cursor on the second screen associated with the second user device at the relative distance  from the point associated with the element on the webpage as displayed on the second screen.
In similar field of endeavor, LEMONIK teaches an instruction to display a second cursor on the second screen associated with the second user device at the relative distance  from the point associated with the element on the webpage as displayed on the second screen (See par. 0007,  wherein the current positions of the cursors are rendered for the one or more other users to the browser; or fig. 3, par. 0078, wherein at box 312, the process resolves the edits and adjusts cursor positions for each of the other users that had a cursor previously displayed on the document display at the local client, and elements may be moved within the DOM from their positions indicated in the last communication from the server system, to new positions indicated by the most recent communication from the server system; as taught by LEMONIK).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER method to include the teachings of LEMONIK for an instruction to display a second cursor on the second screen associated with the second user device at the relative distance  from the point associated with the element on the webpage as displayed on the second screen. Such a person would have been motivated to make this combination as in a hosted system, users may also be permitted to access the same document simultaneously. For example, the server system may maintain a master document and may communicate changes to the document to various client computing devices that are accessing the document over the internet. Such collaborative editing may permit for an improved experience over systems in which each user makes a batch of edits to a document, and then forwards it on to another user, where there is no ready feedback loop to correct edits made by one user when another user knows that the edits are not advisable (LEMONIK, par. 0004).

As to claim 2, ROSSLER and LEMONIK teach the limitations of claim 1. ROSSLER further teaches wherein the webpage transmitted to the first user device and the second user device includes an indication of a location of the point (See par. 0064 wherein the underlying object(s) and its position are discovered, and the position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).  

As to claim 3, ROSSLER and LEMONIK teach the limitations of claim 2. ROSSLER further teaches wherein the indication of the location of the point is in relation to the element when the element is displayed (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).  

As to claim 4, ROSSLER and LEMONIK teach the limitations of claim 1. ROSSLER further teaches wherein the distance measurement comprises a first value indicative of a relative distance from the point in a first direction and a second value indicative of a relative distance from the point in a second direction perpendicular to the first direction (See par. 0064 wherein the shared pointer coordinates (i.e. X-axis direction and Y-axis direction perpendicular to each other) relative to the object origin are transmitted; as taught by ROSSLER).


As to claim 7, ROSSLER and LEMONIK teach teaches the limitations of claim 1. ROSSLER further teaches wherein the identity of the element uniquely identifies the element from all other elements on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER),  and wherein the point associated with the element is an anchor point defined at a particular location within or in proximity to the element (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 8, ROSSLER and LEMONIK teach the limitations of claim 1. LEMONIK further teaches wherein the method further comprises: receiving, from the first user device, an indication that a selection is being made with the first cursor associated with the first user device; in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 1, par 0026, wherein JohnB is editing the document at a location far below that of the other two users, and off the current viewport on page 102. As a result, the cursor for JohnB is shown only as a small caret 120A that is appended to a flag 120B, and points downward off the page to indicate to Barley that JohnB is somewhere horizontally in line with the caret 120A, but off the bottom of the page; as taught by LEMONIK).  




As to claim 9, ROSSLER and LEMONIK teach the limitations of claim 1. LEMONIK further teaches receiving, from the first user device, an indication that content is being displayed on the first screen associated with the first user device and that the content is not for display on the second screen associated with the second user device (See figs. 2C, par 0061, wherein Chris may create a personal letter document and specify the document as being private. Thus, other users of the system (e.g., Tina and Spike) may be unable to locate or access the document, which may have access control limitations applied to it in various familiar manners; as taught by LEMONIK); in response to receiving the indication: transmitting, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 2C, par 0061, wherein Spike may be unable to locate or access the document, but Chris may be able to access the document in view-only mode; as taught by LEMONIK).

As to claim 10, ROSSLER and LEMONIK teach the limitations of claim 1. LEMONIK further teaches transmitting, to the second user device, an instruction to apply a visual effect to the second cursor when displaying the second cursor on the second screen associated with the second user device (See fig. 1, par 0025, wherein a cursor 124A is shown for Betty, as editing the document above the location at which Barley is editing the document. A flag 124B is appended to the cursor, so that Barley may immediately recognize that Betty is performing the particular editing; as taught by LEMONIK).

As to claim 11, ROSSLER and LEMONIK teach the limitations of claim 1. LEMONIK further teaches wherein upon determining that the first cursor is stationary for a particular period of time, the method further comprises transmitting, to the second user device, an instruction to stop displaying the second cursor (See fig. 1, par 0028, wherein if Betty stops typing for a predetermined period, such as for 5 seconds or more, the flag 124B may disappear; as taught by LEMONIK).
As to claim 13, ROSSLER teaches a server comprising: a memory to store a webpage; a network interface to: transmit the webpage to a first user device for display on a first screen associated with the first user device; transmit the webpage to a second user device for display on a second screen associated with the second user device (See figs. 1-6, for example fig. 1, par 0038, wherein the clients C1, C2, and C3 intercommunicate via the communication paths IC1, IC2, and IC3 interaction events. Each hypermedia browser renders a presentation of the shared hypermedia document in its context. Thus the three hypermedia browsers provide a shared view SV of the document; as taught by ROSSLER); the webpage configured such that the webpage may be displayed with different layouts when rendered for display by different devices on screens associated therewith (See figs. 1-6, for example fig. 6, par 0061, wherein views might be formatted differently, i.e. objects that are otherwise identical appear in the views in different locations; as taught by ROSSLER); receive from the first user device: an identity of an element on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER); and a distance measurement representing a relative distance of a first cursor displayed on the first screen from a point associated with the element on the webpage as displayed on the first screen; transmit to the second user device: the identity of the element, the distance measurement representing the relative distance of the first cursor displayed on the first screen from the point associated with the element on the webpage as displayed on the first screen (See figs. 1-6, par. 0063, shared pointers are mapped to the multimedia objects, e.g. to primitive objects like characters or pictures, structuring objects like layers, regions, containers, or complex objects like tables, frames, windows, applets, etc. These objects are described in a mark-up languages like HTML or XHTML comprising dedicated tags for each object, hence describing the composition of multimedia objects, the layout, and specifying the rendering for presentation; also see par 0064, wherein as a user moves a shared pointer, the underlying object(s) and its position are discovered. That position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).
ROSSLER does not teach and an instruction to display a second cursor on the  second screen associated with the second user device at the relative distance from the point associated with the element on the webpage as displayed on the second screen.
In similar field of endeavor, LEMONIK teaches an instruction to display a second cursor on the  second screen associated with the second user device at the relative distance from the point associated with the element on the webpage as displayed on the second screen (See par. 0007,  wherein the current positions of the cursors are rendered for the one or more other users to the browser; or fig. 3, par. 0078, wherein at box 312, the process resolves the edits and adjusts cursor positions for each of the other users that had a cursor previously displayed on the document display at the local client, and elements may be moved within the DOM from their positions indicated in the last communication from the server system, to new positions indicated by the most recent communication from the server system; as taught by LEMONIK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER server to include the teachings of LEMONIK for an instruction to display a second cursor on the  second screen associated with the second user device at the relative distance from the point associated with the element on the webpage as displayed on the second screen. Such a person would have been motivated to make this combination as in a hosted system, users may also be permitted to access the same document simultaneously. For example, the server system may maintain a master document and may communicate changes to the document to various client computing devices that are accessing the document over the internet. Such collaborative editing may permit for an improved experience over systems in which each user makes a batch of edits to a document, and then forwards it on to another user, where there is no ready feedback loop to correct edits made by one user when another user knows that the edits are not advisable (LEMONIK, par. 0004).

As to claim 14, ROSSLER and LEMONIK teach the limitations of claim 13. ROSSLER further teaches wherein the webpage includes an indication of a location of the point (See par. 0064 wherein the underlying object(s) and its position are discovered, and the position as well as the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).  

As to claim 15, ROSSLER and LEMONIK teach the limitations of claim 14. ROSSLER further teaches wherein the indication of the location of the point is in relation to the element when the element is displayed (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 16, ROSSLER and LEMONIK teach the limitations of claim 13. ROSSLER further teaches wherein the distance measurement comprises a first value indicative of a relative distance from the point in a first direction and a second value indicative of a relative distance from the point in a second direction perpendicular to the first direction (See par. 0064 wherein the shared pointer coordinates (i.e. X-axis direction and Y-axis direction perpendicular to each other) relative to the object origin are transmitted; as taught by ROSSLER).


As to claim 19, ROSSLER and LEMONIK teach the limitations of claim 13. LEMONIK further teaches wherein the identity of the element uniquely identifies the element from all other elements on the webpage (See figs. 1-6, par 0079, wherein the logical shared cursor provides exact identification of objects in the shared document at the granularity of object identification. I.e. complex objects allow manipulation on different abstraction levels; as taught by ROSSLER), and wherein the point associated with the element is an anchor point defined at a particular location within or in proximity to the element (See par. 0064 wherein the shared pointer coordinates relative to the object origin are transmitted; as taught by ROSSLER).

As to claim 20, ROSSLER and LEMONIK teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is further to: receive, from the first user device, an indication that a selection is being made with the first cursor associated with the first user device; subsequently transmit, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 1, par 0026, wherein JohnB is editing the document at a location far below that of the other two users, and off the current viewport on page 102. As a result, the cursor for JohnB is shown only as a small caret 120A that is appended to a flag 120B, and points downward off the page to indicate to Barley that JohnB is somewhere horizontally in line with the caret 120A, but off the bottom of the page; as taught by LEMONIK).  

As to claim 21, ROSSLER and LEMONIK teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is further to: receive, from the first user device, an indication that content is being displayed on the first screen associated with the first user device and that the content is not for display on the second screen associated with the second user device (See figs. 2C, par 0061, wherein Chris may create a personal letter document and specify the document as being private. Thus, other users of the system (e.g., Tina and Spike) may be unable to locate or access the document, which may have access control limitations applied to it in various familiar manners; as taught by LEMONIK); subsequently transmit, to the second user device, an instruction to modify the display of the second cursor on the second screen associated with the second user device (See fig. 2C, par 0061, wherein Spike may be unable to locate or access the document, but Chris may be able to access the document in view-only mode; as taught by LEMONIK).

As to claim 22, ROSSLER and LEMONIK teach the limitations of claim 13. LEMONIK further teaches wherein the network interface is to transmit, to the second user device, an instruction to apply a visual effect to the second cursor when displaying the second cursor on the second screen associated with the second user device (See fig. 1, par 0025, wherein a cursor 124A is shown for Betty, as editing the document above the location at which Barley is editing the document. A flag 124B is appended to the cursor, so that Barley may immediately recognize that Betty is performing the particular editing; as taught by LEMONIK).

As to claim 23, ROSSLER and LEMONIK teach the limitations of claim 13. LEMONIK further teaches wherein subsequent to a determination being made that the first cursor is stationary for a particular period of time, the network interface is to transmit, to the second user device, an instruction to stop displaying the second cursor (See fig. 1, par 0028, wherein if Betty stops typing for a predetermined period, such as for 5 seconds or more, the flag 124B may disappear; as taught by LEMONIK).

Claims 5-6, 12, 17-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over ROSSLER et al. (US20050204296A1) in view of LEMONIK et al. (US20110252339A1) and further in view of SHERWANI (US7870496B1).

As to claim 5, ROSSLER and LEMONIK teach the limitations of claim 4. ROSSLER and LEMONIK do not teach wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction.
In similar field of endeavor, SHERWANI teaches wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction (See fig. 9D, col. 16, ln. 18, wherein the left edge of the window defining the local image 952 is at the 700th x-coordinate (i.e., x0=700) and that the zoom level z of the local image 952 relative to the host image 950 is 2. Using eq(1), we subtract the left edge from the host x-coordinate xH to get 750-700=50. Thus, if our zoom level was 1 (i.e., no zoom), we would show this pixel at xL=50; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK method to include the teachings of SHERWANI wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).
As to claim 6, ROSSLER and LEMONIK teach the limitations of claim 4. ROSSLER and LEMONIK do not teach wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage.
In similar field of endeavor, SHERWANI teaches wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where z is the zoom level of the local display relative to the host image, thus a percentage of the horizontal and vertical lengths; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK method to include the teachings of SHERWANI wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 12, ROSSLER and LEMONIK teach the limitations of claim 1. ROSSLER and LEMONIK do not teach wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receiving, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device.
In similar field of endeavor, SHERWANI teaches wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element (See fig. 9C, col. 15, ln. 57, where a user may zoom in on specific portions or features of the local image 952; as taught by SHERWANI); receiving, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point (See fig. 9C, col. 15, ln. 59, where a user may use the zoom-in gesture described above in which two fingers in contact with the touchscreen 314 are spread apart over the object of interest in local image 952 displayed on display 210 of local computing device 102; as taught by SHERWANI); transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device (See fig. 9D, col. 16, ln. 14, where the window defining the local image 952 has now effectively moved up and to the right on the host image 950 displayed at the host computer system 104; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK method to include the teachings of SHERWANI wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the method further comprises: receiving from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receiving, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmitting to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 17, ROSSLER and LEMONIK teach the limitations of claim 16. ROSSLER and LEMONIK do not teach wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction.
In similar field of endeavor, SHERWANI teaches wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction (See fig. 9D, col. 16, ln. 18, wherein the left edge of the window defining the local image 952 is at the 700th x-coordinate (i.e., x0=700) and that the zoom level z of the local image 952 relative to the host image 950 is 2. Using eq(1), we subtract the left edge from the host x-coordinate xH to get 750-700=50. Thus, if our zoom level was 1 (i.e., no zoom), we would show this pixel at xL=50; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK server to include the teachings of SHERWANI wherein the first value is the relative number of pixel coordinates from the point in a horizontal direction, and the second value is the relative number of pixel coordinates from the point in a vertical direction. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

As to claim 18, ROSSLER and LEMONIK teach the limitations of claim 16. ROSSLER and LEMONIK do not teach wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage.
In similar field of endeavor, SHERWANI teaches wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage (See figs. 9A-9D and 11A-11C, for example fig. 9A, col. 16, ln. 18, wherein the following equations may be used to convert from host image space coordinates to local image space coordinates: XL=(XH −X0)*z  and YL=(YH −Y0)*z where z is the zoom level of the local display relative to the host image, thus a percentage of the horizontal and vertical lengths; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK server to include the teachings of SHERWANI wherein the point is a first point, wherein the element is a first element, and wherein: the first value is a measurement of horizontal distance from the first point in terms of: percentage of horizontal length of a browser window or percentage of horizontal length of the first element or percentage of horizontal length between the first point and a second point associated with a second element on the webpage; and the second value is a measurement of vertical distance from the first point in terms of: percentage of vertical length of a browser window or percentage of vertical length of the first element or percentage of vertical length between the first point and a third point associated with a third element on the webpage. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).


As to claim 24, ROSSLER and LEMONIK teach the limitations of claim 13. ROSSLER and LEMONIK do not teach wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receive, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device.
In similar field of endeavor, SHERWANI teaches wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element (See fig. 9C, col. 15, ln. 57, where a user may zoom in on specific portions or features of the local image 952; as taught by SHERWANI); receive, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point (See fig. 9C, col. 15, ln. 59, where a user may use the zoom-in gesture described above in which two fingers in contact with the touchscreen 314 are spread apart over the object of interest in local image 952 displayed on display 210 of local computing device 102; as taught by SHERWANI); transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device (See fig. 9D, col. 16, ln. 14, where the window defining the local image 952 has now effectively moved up and to the right on the host image 950 displayed at the host computer system 104; as taught by SHERWANI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ROSSLER and LEMONIK server to include the teachings of SHERWANI wherein the element is a first element, the distance measurement is a first distance measurement, the point is a first point, and wherein the network interface is further to: receive from the first user device: an identity of a second element on the webpage, and a second distance measurement from a second point associated with the second element; receive, from the first user device, an indication that: (i) an area is being selected on the first screen associated with the first user device, and (ii) a first corner of the area is located at the first distance measurement from the first point, and (iii) a second corner of the area is located at the second distance measurement from the second point; transmit to the second user device: the identity of the first element, the first distance measurement, the identity of the second element, the second distance measurement, and an instruction to display a visual effect on the second screen associated with the second user device, the visual effect showing the selection of the area on the second screen associated with the second user device. Such a person would have been motivated to make this combination as a user of the local computing device is able to view, via the graphical user interface of the local computing device, all or a portion of the graphical user interface on the remote host computer and, furthermore, control the operations of the remote host computer via inputs to the local computing device (SHERWANI, col. 1, ln. 19).

Response to Arguments
Applicant argues that [“For at least the reasons above, it is submitted that claim 1 is patentable over the cited references. Similar remarks apply to independent claim 13. Similar remarks apply to the rejected dependent claims, at least by virtue of their claim dependency” (Page 11)]. 
59.	The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US5872924A
1996-04-26
Collaborative work support system
US6938212B2
2001-10-31
Web collaboration through synchronization


Non-Patent Literature

Title
Semantic Telepointers for Groupware, by Saul Greenberg, Carl Gutwin and Mark Roseman, Department of Computer Science, University of Calgary, December 1996, Conference: Computer-Human Interaction, 1996. Proceedings., Sixth Australian Conference, (https://www.researchgate.net/publication/3671008_Semantic_Telepointers_for_Groupware/link/00b4952f548ee2ede7000000/download)
COLLABORATIVE ENVIRONMENT FOR SUPPORTING WEB USERS, BY YOSHINORI AOKI, EEE INTERNATIONAL
CONFERENCE ON SYSTEMS, MAN AND CYBERNETICS, vol. 4, 7 October 2001 (2001-10-07), pages 2309-2316 
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=972901)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174